Citation Nr: 1403821	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The appellant testified in support of this claim during a videoconference hearing in May 2013 before the undersigned Veterans Law Judge of the Board.  

The Board has advanced this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States during World War II.


CONCLUSION OF LAW

The appellant is legally ineligible for a one-time payment from the FVEC Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); 38 C.F.R. § 3.203 (2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veteran Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, though, the VCAA does not apply.  Rather, because this claim is being denied as a matter of law, there is no possibility, reasonable or otherwise, that any notice or assistance could change this outcome.  Current interpretation of the applicable statutes and regulations, rather than the facts of the case, controls the disposition.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA has no application when the disposition of an appeal is limited to statutory interpretation); Manning v. Principi, 16 Vet. App. 534, 542 (2002) (when the law, and not the underlying facts or development of the facts, are dispositive in a matter, the VCAA has no effect on the appeal); see also VAOPGCPREC 5-2004 (June 23, 2004).


II.  Analysis

The appellant claims that he is entitled to a one-time payment from the FVEC Fund on the basis that, during the World War II liberation of the Philippines by the United States Army, he served side by side with American soldiers as a private in a guerilla unit.  He asserts that he joined this unit (A Company, Hernias Battalion, FACGF Regiment) in 1942, a unit that did not then fight or have weapons, but later, upon liberation, acquired such weapons and food and uniforms from the Americans (11th Airborne Division) with the purpose of joining and supporting them in their efforts against the enemy.  Allegedly, on February 2, 1945, this unit was recognized as legitimate. 

The President of the United States signed the American Recovery and Reinvestment Act of 2009 on February 17, 2009, a law authorizing the release of a one-time, lump-sum payment to eligible World War II Philippine veterans.  These payments are to be made through VA.  American Recovery and Reinvestment Act (ARRA) 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Section 1002(d) provides that an eligible person for such a payment is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  See ARRA § 1002(d), Pub. L. No. 111-5 (enacted February 17, 2009).


The appellant believes his service as a private in the recognized guerrilla forces qualifies him as a veteran under this statute.  The question is whether the evidence in this case confirms his belief and establishes that he has qualifying service.  Scoria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

A claimant is ineligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203; Scoria, 118 F.3d at 749.  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c).  Duron v. Lewinski, 2 Vet. App. 530, 532 (1992).  If the United States service department does not verify the claimed service, the applicant's only recourse is with the relevant service department, not VA.

To prove qualifying service, the appellant has submitted a written statement from 
P. J., a former Captain of the Hernias Battalion, explaining that the unit at issue was attached to the 11th Airborne Division on February 2, 1945, was reorganized to confirm with the Table Of Organization of the Army of the United States, came to be known as the Fill-American Cavite Guerillas "Fighter" Regiment, Hernias Battalion, and was tasked with providing perimeter security against Japanese snipers and highway security.  

The appellant also has submitted multiple documents from the Philippines, including an October 1997 Certification from the Philippines Office of the Adjutant General, which shows that he was a member of the unit alleged, part of the organization B Co. Fill-American (F-23), recognized on February 2, 1945 and listed on the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the RO in Manila.  According to this document the appellant served from February 2, 1945 to May 31, 1945.  

The appellant also submitted an April 2010 letter from Philippine's Department of Defense and VA Office, February 1945 Special Orders from the Headquarters of the Hermes Battalion, a July 1945 Discharge Certification from the Philippine Army, and copies of identification cards showing he is a lifetime member of the Veterans Federation of the Philippines and a member of the Philippine VA Office with World War II veteran status.  This evidence shows that he was discharged in July 1945 because he was under the age of 18, but also shows he had service in September 1945.

Unfortunately, after the RO submitted this information to NPRC on five occasions with variations in the spelling of the Veteran's middle name and descriptions of his unit and his unit's organization, NPRC responded that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  As explained, the Board is bound by this finding, so has no discretion to conclude otherwise.  See Capelin v. Peace, 539 F.3d 1373 (Fed. Cir. 2008).

The Board is certainly sympathetic to the appellant's situation, including his likely frustration of supposedly having served, only now not to be recognized as such.  However, the pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific and permits no such payment in the absence of verification of qualifying service by a United States service department.  As this file includes no such evidence, the appellant may not be considered a Veteran under the pertinent statute and is ineligible for such a payment.  His claim is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law, not evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement). 


ORDER

A one-time payment from the FVEC Fund is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


